t c summary opinion united_states tax_court thomas l c marlene pias petitioners v commissioner of internal revenue respondent docket no 10304-04s filed date thomas l and c marlene pias pro_se james e schacht and mark j miller for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent sec_1 references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issues are whether petitioner thomas l pias petitioner was in a trade_or_business of gambling and whether the parties had previously settled the case petitioners resided in racine wisconsin when the petition in this case was filed background the facts may be summarized as follows after years petitioner retired as an accountant with a local automobile distributorship in date prior to that time he had gambled occasionally at casinos in date petitioner received the following written advice from the local office of the internal_revenue_service a gambler is engaged in a trade_or_business of being a professional gambler when the gambling activity is pursued full time in good_faith and with regularity to the production_of_income for a livelihood and is not a mere hobby resolution of this issue requires an examination of the facts in each case commissioner of internal revenue v groetzinger no supreme court of the united_states subsequent to his retirement petitioner began going to casino sec_2 or times a week this shift in his behavior was prompted by what petitioner thought was a lucky streak his gambling consisted of playing video poker machines petitioner returned to work in date petitioner was issued forms w-2g certain gambling winnings totaling dollar_figure by the casinos that he frequented on schedule c profit or loss from business attached to petitioners’ joint federal_income_tax return petitioner reported this amount as income and claimed deductions for gambling_losses of dollar_figure tolls of dollar_figure automobile expenses of dollar_figure and other expenses of dollar_figure petitioner claimed an overall loss of dollar_figure from the trade_or_business of gambling in the notice_of_deficiency dated date respondent allowed a deduction for gambling_losses of dollar_figure on schedule a itemized_deductions and disallowed the balance of the deductions claimed on schedule c the amount of the deficiency was dollar_figure the notice was issued from the brookhaven internal_revenue_service center referred to herein as the service_center in holtsville new york petitioners mailed their petition to this court on date by letter dated date the service_center proposed a revised deficiency of dollar_figure although the statement disallows gambling_losses in excess of gambling income the proposed changes in the income and losses do not relate to either the figures on petitioner’s schedule c or the statutory notice the letter provides that petitioners must sign and date the total agreement statement and return it the total agreement statement provided figures are rounded to the nearest dollar i consent to the immediate_assessment and collection of any increase in tax and penalties plus interest shown i understand that by signing this waiver i won’t be able to contest these changes in the u s tax_court unless additional tax is determined to be due for petitioners did not execute the total agreement statement an assessment was made and collection notices were sent to petitioners on date the assessment was abated in light of the filing of the petition in this court subsequently petitioner contacted the local appeals officer handling the case and expressed his agreement to the deficiency proposed in the date letter petitioner was told that his acceptance was not timely nonetheless petitioner paid the revised deficiency of dollar_figure which amount was posted to petitioners’ account as an advance_payment of determined deficiency discussion sec_61 defines gross_income to mean all income from whatever source derived gambling winnings whether reported or not are includable in gross_income paul v commissioner tcmemo_1992_582 in the case of an individual sec_62 defines adjusted_gross_income as gross_income less certain deductions including deductions attributable to a trade_or_business carried on by the taxpayer sec_62 if petitioner’s gambling activity constituted a trade_or_business his gambling_losses would be deductible from gross_income in arriving at the adjusted_gross_income on schedule c if petitioner’s gambling activity did not constitute a trade_or_business his gambling_losses would be deductible as an itemized_deduction in arriving at taxable_income on schedule a sec_63 but regardless whether or not the activity constituted a trade_or_business sec_165 provides that losses from wagering transactions shall be allowed only to the extent of the gains from such transactions see also sec_1_165-10 income_tax regs petitioner does not dispute that sec_165 applies here petitioner claims to be in the trade_or_business of gambling and we are therefore faced with the question whether he is entitled to claim deductions on schedule c in 480_us_23 the supreme court held that if one’s gambling activity is pursued full time in good_faith and with regularity to the production_of_income for a livelihood and is not a mere hobby it is a trade_or_business we are willing to assume that petitioner did devote many hours at the casinos playing video poker with some degree of regularity we are not satisfied however that petitioner looked to this activity for a production_of_income for his livelihood petitioner’s explanation for his activity was that at the end of he was in what i thought was a lucky streak this explanation rings more of a pastime or a hobby than of an activity for the production_of_income for a livelihood to be sure the volume of the activity may have gotten out of hand but the underlying purpose for the activity did not change petitioner was not in a trade_or_business of gambling petitioner also contends that he settled this case pursuant to the date letter if we treat the letter as a prepetition settlement attempt the requirements of sec_7121 and sec_7122 settlement agreements have not been satisfied see dormer v commissioner tcmemo_2004_167 if we treat the letter as a postpetition offer of settlement that offer was contingent on petitioners executing the total agreement statement and there is no evidence that they complied with that requirement in this regard petitioner testified that he did not know until date that sec_165 disallows gambling_losses that exceed gambling income and that he then told the appeals officer in wisconsin that he was going to agree to that assessment and pay the tax and the interest there can be no question that petitioners had not previously accepted any offer to settle it seems most likely that petitioner was trying to play both ends against the middle and when he learned of sec_165 he then attempted to resuscitate the offer that they had ignored we do not find that the offer in the date letter assuming it constituted a valid offer was timely accepted reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
